DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2008/0132040 to Wang, et al. (hereinafter “Wang”) in view of U.S. Patent Appl. Publ. No. 2010/0024727 to Kim, et al. (“Kim”). 
Regarding claim 1
a raw material reaction chamber (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach a growth chamber (1));
a raw material reactor which is provided in the raw material reaction chamber and generates a Group III element-containing gas (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach a precursor synthesis region (21) which is provided within the growth chamber (1) and generates a GaCl gas);
a board-holding member configured to hold a board in the raw material reaction chamber (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach that a substrate (3) is provided on a heater (11) which necessarily includes a holder to secure the substrate (3); alternatively, see ¶[0064] of Example 1 which teaches that the substrate is provided on a holder);
a raw material nozzle configured to spray the Group-III element-containing gas toward the board in the raw material reaction chamber (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach that a central raw material nozzle at the base of gas flow path (5) is configured to supply the GaCl gas towards the substrate (3)); 
a nitrogen source nozzle configured to spray a nitrogen element-containing gas toward the board in the raw material reaction chamber and a mixing part in which the Group-III element-containing gas and the nitrogen element-containing gas are mixed together (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach that a nozzle located at the base of gas flow path (6) is configured to supply ammonia (NH3) gas towards the substrate (3) and that the GaCl and NH3
a heater for heating the raw material reaction chamber, the raw material nozzle, the nitrogen source nozzle, and the board-holding member in the raw material reaction chamber (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach a heater (11) configured to heat the substrate (3) as well as a side wall gas heater (4) configured to heat the reaction chamber (1) as well as the nozzles which supply the GaCl (5) and NH3 (6) precursor gases).  
Wang does not explicitly teach that in a side view seen in a direction perpendicular to a vertical direction, a spray direction of the nitrogen source nozzle interacts with a spray direction of the raw material nozzle before the board or that the Group III element-containing gas and the nitrogen element-containing gas are mixed together around the intersection as a center.  However, in Figs. 1-5 and ¶¶[0032]-[0077] Kim teaches an analogous embodiment of a reaction chamber (110) for chemical vapor deposition (CVD) onto a substrate (2) via one or more precursor gases (G1) and/or (G2) supplied via a showerhead (200) having a plurality of injection nozzles (215) formed in a head (210) as in Fig. 1 or via a plurality of injection nozzles (225) and (235) formed in a first (220) and second (230) head, respectively, as in Fig. 3.  In Figs. 1-3 and ¶¶[0048]-[0053] Kim further teaches that the injection nozzles are inclined at a predetermined angle  which extends in the circumferential direction and produces a clockwise or counterclockwise flow along a circular spiral path.  In this manner reaction gas injected through the injection nozzles (215), (225), and/or (235) forms a spiral vortex moving down to the susceptor (120) such that the reaction gas can be sufficiently mixed using fewer injection nozzles.  Moreover, in ¶[0053] Kim specifically teaches that the flow of reaction gas can be controlled by adjusting the angle of attack  of the injection nozzles to produce the  may be optimized through routine experimentation.  Thus, a person of ordinary skill in the art would look to the teachings of Kim and would be inclined to supply the NH3 source gas (6) and/or the GaCl source gas (5) via a plurality of injection nozzles which are inclined at an angle  which extends in a circumferential direction as in Figs. 2-3 of Kim such that a spray direction of the NH3 nozzle intersects with a spray direction of the GaCl nozzle before the substrate in order to mix the NH3 source gas and GaCl gases together around the intersection as a center with the motivation for doing so being to promote more efficient utilization of the source gases and formation of a more uniform GaN layer.  
Wang also does not explicitly teach a rotation mechanism for rotating the board-holding member in the raw material reaction chamber.  However, in Fig. 1 and ¶¶[0038]-[0039] as well as elsewhere throughout the reference Kim teaches that the substrate (2) is placed upon a susceptor (120) which is rotable and is supported by a rotation shaft connected to a driving motor.  Thus, a person of ordinary skill in the art would look to the teachings of Kim and would be motivated to provide a driving motor for rotating the substrate holder in the crystal growth apparatus of Wang in order to promote more uniform growth of GaN across the surface of the substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Wang teaches that a spray opening of the raw material nozzle is disposed such that the spray direction of the raw material nozzle is a vertically downward direction (see, e.g., Fig. 5 and ¶¶[0048]-[0062] which teach that the opening at the base of the gas flow path (5) which supplies GaCl is disposed such that the spray direction of the raw material is vertically downward), but does not explicitly teach that a spray opening of the nitrogen source nozzle is disposed such that the spray direction of the nitrogen source nozzle is inclined with respect to the vertical direction and deflected with respect to a horizontal direction.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-3 and ¶¶[0048]-[0053] Kim further teaches that the injection nozzles are inclined at a predetermined angle  which extends in the circumferential direction and produces a clockwise or counterclockwise flow along a circular spiral path.  In this manner reaction gas injected through the injection nozzles (215), (225), and/or (235) forms a spiral vortex moving down to the susceptor (120) such that the reaction gas can be sufficiently mixed using fewer injection nozzles.  Thus, a person of ordinary skill in the art would look to the teachings of Kim and would be motivated to orient the spray opening of the nozzles utilized to deliver the NH3 gas (6) in the apparatus of Wang such that a spray direction is inclined with respect to a vertical direction and deflected with respect to a horizontal direction as claimed in order to form a spiral vortex such that the reaction gases can be sufficiently mixed prior to reaching the substrate.  
Regarding claim 3, Wang teaches that wherein the mixing part is disposed above the board (see, e.g., Figs. 5 & 9 and ¶¶[0048]-[0062] which teach that gas mixing regions (12) and (13) and/or (17) are disposed above the substrate (3)). 
Regarding claim 4, Wang does not explicitly teach that a deflection direction of the nitrogen source nozzle is a forward direction of a rotation direction of the board.  However, in ¶[0077] as well as elsewhere throughout the entire reference Kim teaches that the reaction gases can be injected in the same direction as the rotation direction of the susceptor (120) which therefore means that a deflection direction of the nozzles is toward a rotation direction of the substrate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In Figs. 1-4 and ¶¶[0043]-[0079] U.S. Patent Appl. Publ. No. 2016/0090665 to Okayama, et al. discloses an embodiment of a Group III-nitride crystal growth apparatus in which a quartz tube (115) containing a Group III oxide source material is contained within a chamber (101) and nitrogen-containing gas is supplied through port (100) in order to grow a Group III-nitride on a substrate (102).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714